Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Status of Claims
Claims 1-3, 5, 15, 17 and 22 are currently under examination. Claims 6-14 are withdrawn from consideration. Claim 4, 16, 18-21 and 23 have been cancelled. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David G. Burleson on 05/06/2021.
The application has been amended the claims as follows:

    PNG
    media_image1.png
    849
    605
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 1, 3, 5-7, 15, 17 and 22 are allowed.
The closest prior art is GB1, 065, 656.
Patent ‘656 teaches a catalyst for preparation of cis-1, 4-polydiene comprising Group VIII metal compound such as CoCl2 (page 1, right column, lines 51-65), an organometallic compound selected from an alkyl aluminum containing halogen atom compound such as Et2AlCl (halide compound,  applicant elected component c) (page 1, right column, line 75) and a trialkyl aluminum compound with each alkyl group having 2 to 8 carbon atoms (applicant’s component b) (page 1, right column, lines 67-69), and a tertiary amine such as N-methyl morpholine (applicant’s elected component d) (page 1, right column, line 85-page 2,Table I).
 However, neither ‘656 nor any prior arts of the record specifically teaches or suggests a polymerization catalyst composition comprising (a) a compound that comprises a carboxylate of Nd or organophosphates of Nd, (b) a catalyst activator, (c) a compound that comprises a halogen atom, and (d) morpholine or a substituted compound that comprises a functional group bonded to its ring N atom via a C, wherein the molar ratio of (d) to (a) is from 3:1 to 6:1.as per applicant claim 1. Therefore, the claim 1 is allowed. As such, the dependent claims 3, 5-7, 15, 17 and 22 are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834.  The examiner can normally be reached on Monday-Thursday, 10:00am -4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melvin Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUN QIAN/           Primary Examiner, Art Unit 1732